DETAILED ACTION
[1]	Remarks
I.	The present application is being examined under the pre-AIA  first to invent provisions. 
II.	This Office Action is in response to the RCE filed on 8/8/22.
III.	Claims 1-2, 4-10 and 12-22 are pending and have been examined, where claims 1-2, 4-10 and 12-22 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-2, 4-10 and 12-22 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “… the item depicted in the image having an attribute that describes a characteristic of the item and an attribute descriptor that corresponds to the attribute of the item and specifies a value of the attribute; based on an image segmentation of the image, identifying the attribute descriptor including identifying a design on the item depicted in the image and prohibited information related to the attribute descriptor;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of online retail protocols, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-2, 4-10 and 12-22 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-2, 4-10 and 12-22 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

To reiterate from previous office action, Gokturk (US 20080144943) discloses a system comprising: a processor and a memory storing instructions that when executed by one or more processors cause the system to perform operations comprising:
accessing an image that depicts an item (see figure 6A is accessed), the item depicted in the image having an attribute that describes a characteristic of the item and an attribute descriptor that corresponds to the attribute of the item and specifies a value of the attribute (see figure 22 below):
 
    PNG
    media_image1.png
    392
    848
    media_image1.png
    Greyscale
;
identifying the attribute descriptor corresponding to the attribute based on image segmentation of the image (see figure 6B below, showing segmentation result, the text descriptor in figure 22 is read as the attribute); and 
transmitting a communication to a device of a user based on the identified attribute descriptor corresponding to the attribute of the item depicted in the image (see paragraph 245, a remote server reprocesses a query based on the feedback and sends back an updated search results for the client terminal): 


    PNG
    media_image2.png
    207
    241
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    146
    196
    media_image3.png
    Greyscale
.

Gokturk is silent in disclosing “… including identifying a design on the item depicted in the image and prohibited information related to the attribute descriptor; and removing the image from the network-based system based on the prohibited information.”

Newly found reference Rathus (US 20160034496) discloses the person of interest may already be logged onto the online network, in which case the person of interest may find a message about a requesting user when he or she loads the online network, where a user ID or biometric ID can also be used by the person of interest to access his or her images stored in the network database for purposes of editing them or adding or deleting images (see paragraph 74). Rathus however does not qualify as prior art reference. 

Grove (US 20050283425) discloses images from completed auctions are removed from the image file server 165 via automated FTP after a predetermined period 164 in order to maximize storage space (see paragraph 71), but is silent in disclosing including identifying a design on the item depicted in the image and prohibited information related to the attribute descriptor; and removing the image from the network-based system based on the prohibited information.

Gokturk and Grove, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 9 and 17. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/17/22